Hamer, J.,
dissenting.
The tenth instruction is complained of. It reads: “Where one knowingly assumes or takes a place of danger, he thereby assumes all the risk of danger incident thereto. The question is whether, wiien the plaintiff attempted to cross the track, he knew he was in danger in attempting to do so, and negligently and recklessly wrent ahead in his attempt. A driver on the streets has the right to assume cars on the street railway tracks are moving at their usual and ordinary rate of -speed, and that those in charge of the car are exercising reasonable care to avoid collisions.” I am under the impression that this instruction should have been further elaborated so that it would contain an expression of the idea “that, if he did negligently and recklessly go ahead, he should not be allowed to recover.” The instruction as given loses sight of the idea suggested, and excuses the plaintiff for bringing about his OAvn injuries by reason of crossing the track *803when danger was apparent. Some such language as I have suggested should have been between the third and fourth sentences in the instruction given. In any event, the instruction as given is defective and calculated to mislead the jury.